DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the opening paragraph, the priority information should be listed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, instances of “the lead row” are unclear because previous recitation refers to a plurality of lead rows.
In claim 9, line 7, “the leads” is unclear as it is not previously set forth that ‘both ends’ have leads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US Pub 2018/0177490 -cited by applicant) in view of Shinichi et al (JP 07-023500 -cited by applicant).
Re claim 1: Shiraishi discloses an ultrasonic probe, comprising:
a vibration element array that includes a plurality of vibration elements arranged two-dimensionally in a direction corresponding to a longitudinal direction and a short direction perpendicular to the longitudinal direction [0033; see the transducers 12 forming a 2D vibration array in a longitudinal and short direction];
a backing that is provided on a lower side of the vibration element array and incudes a lead array including a plurality of leads electrically connected to the plurality of vibration elements, wherein an upper side surface of the backing is a  surface defined by the direction and the short direction [0037, 0070; see the backing 20 and see leads 24 that are separated into Tx and Rx groups by groove 64];
a plurality of electronic devices that are provided on a lower side of the backing [0038, 0070; see electronic devices 28 that are separated into different groupings by groove 64]; and
a relay substrate that is a substrate extending in the longitudinal direction and the short direction and electrically connects the lead array and the plurality of electronic devices [0039; see the relay 30 extending in the longitudinal and short directions and which electrically connects the leads 24 to the electronic devices 28], 
wherein lower end portions of the plurality of leads are grouped into a plurality of dense groups according to an arrangement of the plurality of electronic devices at least in the longitudinal direction [Figure 7, 0037, 0070; see the leads 24 that are grouped into separate dense groupings by groove 64 according to an arrangement of the electronic devices 28].
Shiraishi discloses all features except that the elements and backing are curved to form a convex probe. However, Shinichi teaches of a 2D ultrasound probe with a vibrator array 10 and backing that are curved to form a convex probe (Figures 4-7; see the elements and backing that are curved). It would have been obvious to the skilled artisan to modify Shiraishi, to form a convex probe as taught by Shinichi, as such is a well-known ultrasound probe type and utilizing a convex probe facilitates imaging for particular regions of a patient.
Re claim 2: Shiraishi discloses an inter-group gap exists between two adjacent dense groups in the longitudinal direction (Figure 3; see the middle gap between 44a and 44b),
an inter-device gap exists between two adjacent electronic devices in the longitudinal direction (Figure 7; see the gap 64 between electronic devices 28), and
an arrangement of a plurality of inter-group gaps existing on an upper side of the relay substrate corresponds to an arrangement of a plurality of inter-device gaps on a lower side of the relay substrate (see relay substrate 30 on the upper side thereof which corresponds to the same gap on the lower side). 
Re claim 3: Shiraishi discloses the lead array includes a plurality of lead rows arranged in the short direction, each lead row includes a plurality of leads arranged in the longitudinal direction, and a pitch between the plurality of lead rows in the short direction is constant [0037; see the leads arranged in the longitudinal and short direction and in the same pattern as the arrangement of transducers 12, and at the same pitch]. 
Re claim 4: Shiraishi discloses lead rows 24 but does not disclose that the lead row includes a plurality of sections arranged in an upper-lower direction with different wiring patterns, and the plurality of dense groups are formed by the wiring pattern in any one of the plurality of sections. However, Shinichi teaches the lead row includes a plurality of sections arranged in an upper-lower direction with different wiring patterns, and the plurality of dense groups are formed by the wiring pattern in any one of the plurality of sections (Figures 4-7; see the curved upper portion of the leads 37 which forms sections having different wiring patterns within dense groupings). It would have been obvious to the skilled artisan to modify Shiraishi to having different wiring patterns as taught by Shinichi, as the curved surface forms the well-known ultrasound probe type and utilizing a convex probe facilitates imaging for particular regions of a patient, resulting in the different wiring patterns.
Re claims 5, 7: Shiraichi discloses all features except that the plurality of sections include: an upper end section that is an upper end portion of the lead row and has a radial pattern corresponding to the vibration element array; 
an intermediate section that is an intermediate portion of the lead row in the upper-lower direction and has a main wiring pattern which is a parallel wiring pattern;
 a lower end section that is a lower end portion of the lead row and has a grouping pattern including the plurality of dense groups which is a parallel wiring pattern; 
an upper transition section that is a section between the upper end section and the intermediate section and has an upper transition pattern that connects the radial pattern and the main wiring pattern; 
a lower transition section that is a section between the intermediate section and the lower end section and has a lower transition pattern that connects the main wiring pattern and the grouping pattern; and
the grouping pattern includes a plurality of lead lower end portions perpendicular to a horizontal plane defined by the longitudinal direction and the short direction.
However, Shinichi teaches the plurality of sections include: an upper end section that is an upper end portion of the lead row and has a radial pattern corresponding to the vibration element array (Figures 4-7; see the upper portion of leads 37 coupled to elements and having a radial pattern); 
an intermediate section that is an intermediate portion of the lead row in the upper-lower direction and has a main wiring pattern which is a parallel wiring pattern (Figures 4-7; see the intermediate/middle portion of leads 37 that are parallel to each other in the upper-lower direction);
 a lower end section that is a lower end portion of the lead row and has a grouping pattern including the plurality of dense groups which is a parallel wiring pattern (Figures 4-7; see the lower/bottom section of leads 37 that are parallel and form different dense groupings); 
an upper transition section that is a section between the upper end section and the intermediate section and has an upper transition pattern that connects the radial pattern and the main wiring pattern (Figure 7; see the transition portion of leads 37 that are angled to coupled to the curved surface, and which connects the main parallel wiring portion to the radial portion); 
a lower transition section that is a section between the intermediate section and the lower end section and has a lower transition pattern that connects the main wiring pattern and the grouping pattern (Figure 7; see the lower transition between he intermediate/middle portion of leads 37 and the bottom dense groupings); and
the grouping pattern includes a plurality of lead lower end portions perpendicular to a horizontal plane defined by the longitudinal direction and the short direction (Figures 4-7; see the lower portions of leads 37 perpendicular to a horizontal plane (i.e. the left-right direction in Fig 7).
It would have been obvious to modify Shiraishi to having different wiring patterns and different sections as taught by Shinichi, as the curved surface forms the well-known ultrasound probe type and utilizing a convex probe facilitates imaging for particular regions of a patient, resulting in the different wiring patterns and sections that achieve coupling to the curved surface.
Re claim 6: Shiraichi discloses all features except that the radial pattern includes a plurality of lead upper end portions perpendicular to the curved surface. However, Shinichi teaches radial pattern includes a plurality of lead upper end portions perpendicular to the curved surface (Figure 7; see the upper portions of leads 37 coupled to the curved surface and arranged at a particular angle perpendicular to the curved surface. It would have been obvious to modify Shiraishi to have the radial pattern as taught by Shinichi, as the curved surface forms the well-known ultrasound probe type and utilizing a convex probe facilitates imaging for particular regions of a patient, resulting in leads perpendicular to the curved surface.
Re claim 8: Shiraichi discloses the plurality of lead lower end portions are grouped into the plurality of dense groups according to an arrangement of the plurality of electronic devices also in the short direction (Figure 7, 11; see the lower portions of leads 24 forming dense groupings according to an arrangement of the electronic devices 28 separated by groove 64). 
Re claim 9: Shiraichi discloses the vibration element array is formed on an intermediate portion excluding both ends on the upper side surface of the backing (Figure 7; see the array formed on component 18 which is distinct from backing 22), and an electrode sheet that is laminated on an upper side of the vibration element array and is electrically connected to the leads at both ends of the upper side surface of the backing is provided [Fig 2A, 0040, 0045; see the electrode array 32, 34 and the electrodes 44, which forms a laminate sheet on the upper side of array 12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793